Tompkins Financial Corporation8-K EXHIBIT 99.1 For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO Tompkins Financial Corporation 607.273.3210 For Immediate Release Wednesday, October 24, 2012 Tompkins Financial Corporation Reports Strong Third Quarter Operating Results ITHACA, NY – Tompkins Financial Corporation (TMP–NYSE MKT LLC) Tompkins Financial Corporation today released operating results and selected other financial information for the three month and nine month periods ended September 30, 2012.President and CEO, Stephen S. Romaine said "The current quarter is the first reporting period reflecting results inclusive of the VIST Financial acquisition.We are pleased that our diluted per share earnings for the quarter, excluding merger related expenses, reflect an increase of 22.5% over the same quarter last year.We are also pleased that the merger related expenses and credit marks associated with the transaction were in line with our original projections.The VIST acquisition represents our first expansion into the Pennsylvania market and we are very excited by the opportunity to leverage the full capabilities of the Tompkins business model in this attractive market." THIRD QUARTER 2: § Net income for the third quarter was $3.5 million, or $0.25 diluted earnings per share, compared to $7.9 million, or $0.71 diluted earnings per share for the same period in 2011.Net income for the third quarter 2012 was reduced by after-tax merger related expenses of $8.4 million. § Operating income, which excludes merger related expenses, was $11.9 million for the quarter, or $0.87 diluted operating earnings per share.This represents an increase of 22.5% over the $0.71 diluted operating earnings per share reported for the third quarter of 2011. § Return on average equity was 3.38% for the quarter, compared to 10.29% in the third quarter of 2011. Net income for the third quarter 2012 was reduced by after-tax merger related expenses of $8.4 million. Operating return on shareholders’ tangible equity was 15.2% for the quarter, compared to 12.3% for the same period in 2011. § Total loans of $2.9 billion at September 30, 2012, were up $910.1 million from the second quarter of 2012, which included $869.2 million of loans acquired from VIST Bank.Organic loan growth was 4.5% annualized during the third quarter. § Total deposits of $4.0 billion at September 30, 2012, were up $1.3 million from the second quarter of 2012, which included $1.2 million of deposits acquired from VIST Bank.Organic deposit growth was 11.7% annualized during the third quarter. NET INTEREST INCOME The net interest margin for the third quarter of 2012 was 3.66%, an improvement of 4.0% over the second quarter of 2012, and down 1.3% from the same period in 2011.The Company reported $36.7 million in net interest income for the third quarter of 2012, which included the addition of VIST Bank acquired on August 1, 2012.During the third quarter, continued improvements in the cost of funds offset the decline in the yield on average earning assets. NONINTEREST INCOME Noninterest income was up $2.5 million or 20.0% over the same period in 2011.Insurance commissions and fees and card services income were up for both the quarter and year-to-date periods, primarily as a result of the addition of VIST Bank.The increase was partially offset by lower service charges on deposit accounts, which were impacted by regulatory changes implemented in the first quarter of 2012.Investment services income was down compared to the same period in 2011, mainly a result of a decision in the third quarter of 2011 to stop providing services for external broker dealer relationships.Other income includes $350,000 related to a bonus for a merchant servicing contract entered into in the third quarter of 2012. NONINTEREST EXPENSE Noninterest expense for the third quarter of 2012 was $46.2 million, up 92.7% from the same period last year. The increase was mainly a result of $13.8 million in merger and severance costs incurred in the third quarter of 2012.Excluding these items from the third quarter of 2012, non-interest expense increased $8.4 million or 35.0%, primarily due to the addition of VIST Bank’s operating expenses. ASSET QUALITY Asset quality trends on originated loans show improvement when compared to the same period last year and were stable compared to prior quarter.Originated loans and leases exclude loans acquired in the VIST acquisition.The ratio of nonperforming assets to total assets of 0.88% at September 30, 2012, has improved for seven consecutive quarters and remains well below the most recent peer averages of 2.33% published as of June 30, 2012, by the Federal Reserve1. Provision for loan and lease losses was $1.0 million for the third quarter of 2012, which is in line with the second quarter 2012 but down from $4.9 million in the third quarter of 2011. The Company’s allowance for loan and lease losses totaled $26.6 million at September 30, 2012, which represented 1.29% of total originated loans, compared to $27.6 million and 1.39% at December 31, 2011.The allowance for loan and lease losses covered 69.01% of originated nonperforming loans and leases as of September 30, 2012, up from the 66.65% at December 31, 2011. CAPITAL POSITION Capital ratios remain well above the regulatory well capitalized minimums.Tier 1 capital as a percentage of average assets at September 30, 2012, was 8.50%; and the ratio of total capital to risk-weighted assets was 12.42%. ABOUT TOMPKINS FINANCIAL CORPORATION Tompkins Financial Corporation is a financial services company with $4.9 billion in assets serving the Central, Western, and Hudson Valley regions of New York and the Southeastern region of Pennsylvania.Headquartered in Ithaca, NY, Tompkins Financial is parent to Tompkins Trust Company, The Bank of Castile, Mahopac National Bank, VIST Bank, Tompkins Insurance Agencies, Inc., and Tompkins Financial Advisors.For more information on Tompkins Financial, visit www.tompkinsfinancial.com. "Safe Harbor" Statement under the Private Securities Litigation Reform of 1995: This press release may include forward-looking statements with respect to revenue sources, growth, market risk, and corporate objectives. The Company assumes no duty, and specifically disclaims any obligation, to update forward-looking statements, and cautions that these statements are subject to numerous assumptions, risks, and uncertainties, all of which could change over time. Actual results could differ materially from forward-looking statements. NON-GAAP MEASURES This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).Where non-GAAP disclosures are used in this press release, the comparable GAAP measure, as well as a reconciliation to the comparable GAAP measure, is provided in the accompanying tables.Management believes that these non-GAAP measures provide useful information.Non-GAAP measures should not be considered a substitute for financial measures determined in accordance with GAAP and investors should consider the Company’s performance and financial condition as reported under GAAP and all other relevant information when assessing the performance or financial condition of the Company. "Safe Harbor" Statement under the Private Securities Litigation Reform of 1995: This press release may include forward-looking statements with respect to revenue sources, growth, market risk, and corporate objectives. The Company assumes no duty, and specifically disclaims any obligation, to update forward-looking statements, and cautions that these statements are subject to numerous assumptions, risks, and uncertainties, all of which could change over time. Actual results could differ materially from forward-looking statements. TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 09/30/2012 12/31/2011 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Money market funds 0 Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value Held-to-maturity securities, fair value of $27,908 at September 30, 2012, and $27,255 at December 31, 2011 Originated loans and leases, net of unearned income and deferred costs and fees (2) Less:Allowance for originated loan and lease losses Acquired loans and leases, covered and non-covered (3) 0 Net Loans and Leases Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $11,955 at September 30, 2012 and $12,093 at December 31, 2011 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 14,394,140 at September 30, 2012; and 11,159,466 at December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost – 97,596 shares at September 30, 2012, and 95,105 shares at December 31, 2011 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended (In thousands, except per share data) (Unaudited) 09/30/2012 09/30/2011 09/30/2012 09/30/2011 INTEREST AND DIVIDEND INCOME Loans $ Due from banks 6 1 14 10 Federal funds sold 0 1 2 6 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Investment services income Insurance commissions and fees Service charges on deposit accounts Card services income Mark-to-market (loss) gain on trading securities ) 55 ) Mark-to-market (loss) gain on liabilities held at fair value ) ) ) Net other-than-temporary impairment losses ) 0 ) 0 Other income Net (loss) gain on securities transactions ) Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Merger related expenses 0 0 Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 32 33 98 98 Net Income Attributable to Tompkins Financial Corporation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Average Consolidated Statements of Condition and Net Interest Analysis (Unaudited) Quarter Ended Year to Date Period Ended Year to Date Period Ended September 30, 2012 September 30, 2012 September 30, 2011 Average Average Average Balance Average Balance Average Balance Average (Dollar amounts in thousands) (QTD) Interest Yield/Rate (YTD) Interest Yield/Rate (YTD) Interest Yield/Rate ASSETS Interest-earning assets Interest-bearing balances due from banks $ $
